Citation Nr: 1625957	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-29 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a compensable rating for right ear hearing loss, on a schedular basis.  

2. Entitlement to a compensable rating for right ear hearing loss, on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1992. 

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for right ear hearing loss and assigned a 0 percent rating.

The issue of entitlement to service connection for vertigo, or dizziness, as secondary to service-connected right ear hearing loss, has been raised by the record in a November 17, 2014, statement, but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over that issue, and it is referred for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a compensable rating for right ear hearing loss on an extraschedular basis is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

Throughout the appeals period, the Veteran's hearing loss has been manifested by no worse than a Level VII hearing impairment in the right ear and a Level II hearing impairment in the left ear.





CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated December 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In the September 2015 remand, the report of a February 2015 audiological examination was requested.  However, in an April 2015 letter from the Veteran, he claims to have never participated in an examination in February 2015 that date.  Therefore, as there is no record of such an examination, and the Veteran has expressed that that examination never took place, the Board finds that the remand request has been substantially fulfilled.  VA has obtained an additional examination for the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities.  The rating of a service-connected disability requires a review of the entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015). 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined.  38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.   Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board has reviewed the service medical records and all other evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2(2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, and the entire history of the disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran asserts that currently diagnosed hearing loss is far worse than that represented by the 0 percent rating.  The Veteran has been provided several VA audiological examinations for the claim throughout the appeals period to assess the nature and severity of the hearing loss.  A review of the results of those examinations, and other relevant evidence, to include lay statements and VA medical records, show that the Veteran's hearing loss, at worst, does not meet the criteria for a compensable rating.  Therefore, the Veteran's claim for a compensable rating for right ear hearing loss must be denied. 

In rating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings of bilateral hearing loss range from 0 percent to 100 percent based on impairment of hearing acuity.  To rate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII (2015).  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a) (2015).

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based upon a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns), which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2015).

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).

Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  The percentage rating is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2015).

The Board finds that a review of all the VA audiological examinations and treatment records, shows that pure-tone threshold results from the Veteran's February 2011 audiological examination to represent the most severe assessment of the Veteran's hearing acuity.  

At the February 2011 audiological examination, the pure-tone thresholds, in decibels, were:

Hertz
1000
2000
3000
4000
Average 
Right
80
70
75
85
77.5
Left
15
20
25
30
22.5

The average pure-tone threshold decibel loss was 77.5 in the right ear and 22.5 in the left ear.  Speech audiometry (Maryland CNC) was not measure at that examination.  The examiner diagnosed severe sensorineural hearing loss in the Veteran's right ear. 

Applying the findings of the February 2011 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable rating for hearing loss have not been met.  The Veteran's hearing acuity was measured using 38 C.F.R. § 4.85, Table VIA, as no applicable Maryland CNC measurements were tested or recorded during the examination.  38 C.F.R. § 4.86(a) (2015).   Under Table VIA, the right ear hearing acuity was manifested by a level VII impairment, and the left ear was manifested by a hearing acuity of no more than a level I impairment.  Applying those findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 0 percent rating for hearing loss. 

The Board notes that even considering an audiological examination testing with speech audiometry (Maryland CNC), the Veteran's hearing acuity remains below the necessary level to warrant a compensable rating.  The most recent December 2015 VA audiological examination represents the Veteran's hearing acuity at worst where speech audiometry was tested and recorded.  

At the December 2015 VA audiological examination the pure-tone thresholds in decibels were:

Hertz
1000
2000
3000
4000
Average 
Right
60
55
85
90
72.5
Left
26
30
40
40
34

The average pure-tone threshold decibel loss was 72.5 in the right ear and 34 in the left ear.  Speech audiometry (Maryland CNC) found speech recognition ability of 88 percent in both ears.  

Here, as the Veteran's right ear pure-tone thresholds in all four categories tested above 55, either Table VI or VIA may be used to determine the Veteran's hearing acuity.  38 C.F.R. § 4.86(a) (2015).  Applying the Veteran's right ear pure-tone thresholds to Table VI, the Veteran's hearing level is III, whereas under Table VIA, his level is VI.  Applying, the findings of the Veteran's left ear thresholds to Table VI, his left ear acuity is manifested by a level II impairment.  Again, applying those findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule, the Board finds that the criteria for a compensable rating for hearing loss are not met. 

The results found during those examinations represent the greatest degree of severity for the Veteran's hearing acuity during the entire appeals period.  However, the results from those examinations remain below the criteria required for a compensable rating.  38 C.F.R. §§ 4.85. Table VII (2015).  Therefore, a rating greater than 0 percent remains not warranted.  38 C.F.R. § 4.85(f) (2015).  The Board finds that the probative evidence of record, to include any other examinations or VA medical records, does not show a more severe hearing loss disability than is currently contemplated by the 0 percent rating. 

The Board has considered the Veteran's statements regarding the severity of hearing loss.  The Board acknowledges that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the clinical findings reported on examination are more probative than the Veteran's statements as he is not shown to have the requisite education, experience, and training to determine the severity level of service-connected hearing loss as it applies to the rating schedule.  Smith v. Derwinski, 1 Vet. App. 235 (1991).  The Board finds the VA examinations described herein are more probative in establishing the specific level of hearing loss in light of the rating schedule, which is determined by objective levels of hearing acuity.  Therefore, considering the Veteran's subjective report, and weighing the probative medical evidence, the Board finds that the preponderance of the relevant evidence remains against the claim.

In providing its findings, the Board acknowledges the Veteran's complaints regarding impact of his hearing loss on his daily activities, and the VA's obligations of resolving reasonable doubt in favor of the Veteran.  However, the Board notes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are made.  There is no doubt as to the proper evaluations to assign, and thus not doubt to resolve in favor of the claimant.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.85, Tables VI, VIA, VII, Diagnostic Code 6100 (2015).  The RO and the Board are bound by applicable laws and regulations promulgated by the VA. 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2015).  Consideration of factors wholly outside the schedular rating criteria would constitute error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  The Board finds that the preponderance of the evidence is against the assignment of a compensable rating for right ear hearing loss and that claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a compensable rating for right ear hearing loss, on a schedular basis, is denied.


REMAND

The Board finds that additional development is required for the claim for increased rating for hearing loss on an extraschedular basis.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

In the Board's September 2015 remand, the Board found that the Veteran's claim for increased rating warranted referral for extraschedular consideration for service-connected right ear hearing loss.  Accordingly, the Board requested that the claim be referred to the Under Secretary of Benefits or the Director of the Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2015).  However, a review of the record shows that no referral was made, and no determination regarding entitlement to an extraschedular rating has been made in the first instance.  

The Board notes that a remand by the Board confers on the Veteran the right to compliance with the terms of that remand.  As the Veteran's claim was not referred for extraschedular consideration, the Board finds that the development conducted does not comply with the terms of the previous remand, and thus further development remains necessary for VA to fulfill its duty to assist the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for increased rating for right ear hearing loss on an extraschedular basis to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2015).

2.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


